Fourth Court of Appeals
                                           San Antonio, Texas
                                                   August 2, 2019

                                               No. 04-18-00635-CV

                          IN RE E.F., J.P.V., V.J.V., AND R.J.V., CHILDREN,

                        From the 225th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2017-PA-01049
                           Honorable Charles E. Montemayor, Judge Presiding


                                                   ORDER
Sitting:            Sandee Bryan Marion, Chief Justice1
                    Rebeca C. Martinez, Justice1
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice
                    Beth Watkins, Justice1
                    Liza A. Rodriguez, Justice

        Appellant’s motion for reconsideration en banc is pending before the court. The court
hereby requests that appellee file a response to the motion no later than fourteen (14) days from
the date of this order. See TEX. R. APP. P. 49.2.

           It is so ORDERED on August 2, 2019.

                                                                                   PER CURIAM


           ATTESTED TO: _____________________
                        Keith E. Hottle
                        Clerk of Court




1
    Dissents to the order requesting a response and would deny the motion for reconsideration en banc.